Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide rails arranged vertically of claim 6; rotatable cover of claims 13-14 in combination with the features recited in claim 1; the rotatable walls of claim 15 for use in combination with what is recited in claim 1; the front and rear rotatable walls in combination with the embodiment of claim 1; the carrier box recited in claim 18 in combination with the limitations of claim 1; and the protrusions and partitions of claim 19 in combination with the limitations of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the guide rails are “arranged vertically” but does not provide directionality or context with regard to this limitation making it awkward, misleading, and confusing as the 
Claim 13 is unclear as the claim recites a rotatable cover positioned at the open surface and rotatably coupled to the bottom surface of the housing which is unclear as to how the cover rotates without interference of the guide units of claim 1. It is unclear how the features of the different embodiments would interact or if the embodiment of claims 13-14 (FIGS.8-9) is meant to be used in conjunction with the embodiment for claim 1 (FIGS. 1-6). 
Claim 15 is unclear as to how the rotatable walls interact with the guide units also provided on the luggage housing front and rear surfaces. No further explanation is given in the claim language or provided in the specification. Moreover, claim 16 recites specifically front and rear rotatable walls which overlaps. It is unclear how the front and rear rotational walls are provided without interference from the guide units of claim 1. It is unclear how the features of the different embodiments would interact or if the embodiment of claims 15-17 (FIGS. 10-11) is meant to be used in conjunction with the embodiment provided for claim 1 (FIGS. 1-6).
Claims 18-19 are unclear because the recitations are directed to an embodiment that is inconsistent with the embodiment of the independent claim (claim 1) from which these claims depend.
For claim 18, specifically, as seen in FIG. 13, the carrier box (400) is seen for use with a housing that is drastically different from that of the housing of FIG. 4 where, for claim 1, the housing includes an open surface (corresponding to a lateral side) and where the guide units are provided at a front and rear surface to allow for the sliding and tiliting of the housing. In FIG. 13, the open surface is at a top side thereof which would not allow for the sliding and tilting as recited in claim 1. It is unclear how the features of the different embodiments would interact or if the embodiment of claim 18 (FIG.13) is meant to be used in conjunction with the embodiment provided for claim 1 (FIGS. 1-6).
Moreover for claim 19, here again the claim recites vertical and horizontal protrusions which as seen in 12 are provided at lateral inside surfaces of the housing. This would again prevent for the use of guide units as recited to allow sliding and tiliting of the housing. It is unclear how the features of the different embodiments would interact or if the embodiment (FIG.12) is meant for use in conjunction with the embodiment provided for claim 1 (FIGS. 1-6). Further explanation is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gayon et al. (2011/0169292) in view of JP 540. 
For claim 1, Gayon et al. disclose a storage device for vehicles comprising: 
a luggage housing defining a storage space (FIG.8) at a lateral 5side of a luggage compartment and having an open surface (2); 
a luggage box (4) removably received in the storage space in the luggage housing and having an internal space; and 
guide units (20,21,22) provided at the luggage housing to be slid toward the open surface and then to be tilted to a 10predetermined angle, the luggage box being removably mounted on the guide units.  
Gayon et al. lack the specific location of the housing being at a lateral 5side of a luggage compartment, a feature taught by JP 58063540A (JP 540). 
It would have been obvious to one of ordinary skill in the art to have provided the housing of Gayon et al. at a lateral side as taught by JP 540 in order to provide storage in this area of the vehicle. 
For claim 2, the luggage housing includes 
guide rails (grooves) provided 15at a front surface and a rear surface thereof, 
which are positioned at two lateral sides of the open surface, and extending toward the open surface, 
the guide units (21) being slidably mounted on the guide rails.  
For claim 3, each of the guide rails extends toward the open surface from an inside of the luggage housing and is bent downward (groove 11) at an outer end thereof.

Allowable Subject Matter
Claims 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For claim 1, Widulle et al. (6213533) disclose a storage device for vehicles comprising: 
a luggage housing defining a storage space and having an open surface; 
a storage space (16) in the luggage housing; and 
guide units (30,32) provided at the luggage housing to be slid toward the open surface and then to be tilted to a 10predetermined angle.
Widulle et al. lack the specific location of the housing being at a lateral 5side of a luggage compartment, a feature taught by JP 58063540A (JP 540). 
It would have been obvious to one of ordinary skill in the art to have provided the housing of Widulle et al. at a lateral side as taught by JP 540 in order to provide storage in this area of the vehicle. 
Widulle et al. lack a luggage box removably received in the storage space and having an internal space; the box being removably mounted on the guide units. 
 De Angelis et al. (6135529) teaches the use of a removable storage bin or box (28) which may be compartmentalized and removably fitted to a cavity (32). 
It would have been obvious to one of ordinary skill in the art to have provided a box as taught by De Angelis et al. for the storage space (16) or Widulle et al. in order to storage smaller objects therein in an organized fashion and allow for removability thereof for user convenience. 
For claim 2, the luggage housing includes guide rails (30) provided 15at a front surface and a rear surface thereof, which are positioned at two lateral sides of the open surface, and extending toward the open surface, the guide units (32) being slidably mounted on the guide rails.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612